DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on January 19, 2022 has been entered.
Claims 43-53 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 43-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schweizer et al. (US 2011/0038993) in view of Schweizer et al. (US 2005/0255226).
Regarding claims 43-46, Schweizer et al. disclose a protein product having a protein content of at least 100 wt% and is soluble in an acidic aqueous environments, i.e. pH values range from about 2.5 to about 5 ([0068]-[0069]). 
While Schweizer et al. disclose a protein product that is transparent heat-stable solution at low pH values and is useful for the fortification of soft drinks and sports drinks without the precipitation of protein, the reference is silent with respect to hemp.
Schweizer et al. (2005) teaches a method of producing a method of producing a protein product comprising a first step of solubilizing proteinaceous material in a calcium chloride solution.  Schweizer et al. teach that the process is applicable to oil seeds including canola, flax, hemp and soy ([0022]).
Given Schweizer et al. disclose a method of producing a soy protein product that produces transparent heat-stable solutions at low pH values and is useful for the fortification of soft drinks and sports drinks without the precipitation of protein, since Schweizer et al. (2005) teaches that it was known to apply similar methods to hemp protein material, it would have been obvious to one of ordinary skill in the art at the time of the invention to have tried using hemp in the process of Schweizer et al. as an alternative protein source.  
Schweizer et al. (2005) provides the motivation to apply the process of Schweizer et al. to hemp protein material.  Given the combination of Schweizer et al. and Schweizer et al. (2005) teach a hemp protein product produced by a method identical to that disclosed in the present invention, inherently the hemp protein would display the claimed solubilities and bland flavor. 
 	Regarding claims 47 and 48, modified Schweizer et al. disclose all of the claim limitations as set forth above.  Schweizer et al. disclose wherein the protein product is blended with dried beverage prior to reconstitution of the beverage by dissolution in water ([0069], [0191]/Example 24,[0195]/Example 25).
Regarding claims 49 and 50, modified Schweizer et al. disclose all of the claim limitations as set forth above.  Schweizer et al. disclose wherein the protein product is in an aqueous environment such as carbonated and uncarbonated beverages having acidic pH values ranging from about 2.5 to about 5 ([0069]).
Regarding claims 51-53, modified Schweizer et al. disclose all of the claim limitations as set forth above.  Schweizer et al. also discloses a soy protein product having a protein content of at least about 60 wt % (N.times.6.25) d.b., preferably at least about 90 wt % and more preferably at least about 100 wt %, which is substantially completely soluble at a pH of about 7 to about 8. An aqueous solution of the soy protein product prepared at a near neutral pH, such as a pH of about 6 to about 8, may be a beverage. The aqueous solution of the soy protein product prepared at near neutral pH may also be utilized in the production of any food application that makes use of a protein product soluble at near neutral pH, such as a plant based dairy analogue, such as soy milk and soy ice cream, or a dairy-type product containing a mix of dairy and plant ingredients ([0024]).
Response to Arguments
Applicant's arguments filed January 19, 2022 have been fully considered but they are not persuasive. 
Applicants note “claim 43 has been amended to further define and limit the solubility characteristics of the hemp protein product.”  Applicants submit “[t]hese solubility ranges are not disclosed in either Schweizer or Schweizer (2005) and therefore even their combination does not teach the solution claimed.”
Schweizer et al. (2005) provides the motivation to apply the process of Schweizer et al. to hemp protein material.  Given the combination of Schweizer et al. and Schweizer et al. (2005) teach a hemp protein product produced by a method identical to that disclosed in the present invention, inherently the hemp protein would display the claimed solubilities and bland flavor. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759